UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7681



HERBERT CURTIS,

                                            Plaintiff - Appellant,

          versus


ROBERT WARD, Warden of Evans Correctional
Institute; STUKEY, Major at Evans Correctional
Institute; PAT BROWN, Lieutenant at Evans
Correctional Institute; GIBSON, Correctional
Officer at Evans Correctional Institute;
GRIFFIN, Investigator at Evans Correctional
Institute; M. K. GALLOWAY, Head of Grievance
at Evans Correctional Institute,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. David C. Norton, District Judge.
(CA-97-2515-4-18BE)


Submitted:   February 26, 1998            Decided:   March 20, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Curtis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Curtis v. Ward, No. CA-97-
2515-4-18BE (D.S.C. Oct. 27, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2